Higgins, J.,
dissenting: I am unable to agree that prejudicial error appears in the record before us. Judge Campbell’s instruction which this Court underscores as error is a statement of the landowner’s contention that a power line over his land is not as sightly as the growing trees which were removed for its erection, and that the Court agrees with the contention. Then follows the instruction that the jury will award compensation by taking into account everything which affects the value of that which was left as well as the value of that which was taken, and base the award thereon.
Assuming the jury got the impression that Judge Campbell agreed with the landowner that a growing tree is more pleasing in appearance than a power pole, I doubt that this microscopic error was enough to cost either party the amount of postage required to bring the record here for review.
To be prejudicial, an error must amount to a denial of some substantial right, and a probability that another trial would produce a result more favorable to the appellant. Rubber Co. v. Distributors, 256 N.C. 561, 124 S.E. 2d 508; Price v. Gray, 246 N.C. 162, 97 S.E. 2d 844; *814Waddell v. Carson, 245 N.C. 669, 97 S.E. 2d 222. The appellant’s showing, I think, is insufficient to warrant the return of this case to the Superior Court for another trial.